Hutchinson, J.
I am so unhappy as to dissent from my brethren in this decision. I am sensible there is great weight' *53in the reasons assigned for their opinion, and, were it a new question, I should probably concur with them. There is, however, some plausibility in the argument opposed to this opinion. When the Legislature laid the tax, and the treasurer had designated the portion due from the town of St. Albans, it became fixed as a judgment, and when the treasurer issued his warrant to the first constable of said town, for the collection of said tax, this warrant was as an execution. When the constable had neglected to return this warrant, and to pay over the amount to the treasurer, and the treasurer had recorded this neglect, and issued his extent to the sheriff against the constable, this was as a judgment and execution against the constable ; and when this extent against the constable was directed and delivered to the sheriff, and he neglected to return the same, and the treasurer had recorded that neglect, and issued his extent against such sheriff, this was as a judgment and execution against such sheriff; and when this extent is directed and delivered to the high-bailiff, and he commits the sheriff upon it, he is in prison as upon execution. These proceedings are not technically judgments and executions, but they are just as effectual to establish the neglect of the sheriff as judgments and executions. The records and signings of Benjamin Swan, treasurer, are as conclusive to bind the sheriff, as his records and signings, as clerk of the Supreme Court, This being the only way in which the treasurer can come in as a creditor to collect of the sheriff’s bail, debts for which the sheriff has made default and has been committed to prison; and this mode being within the .reason of the statute, there is a plausibility in considering the case within the, statue. But I do not feel at liberty to consider this a new question. Actions like the present have been brought against sheriffs’ bail from time to time, ever since the revised laws of 1797. I have known them frequently, for twenty-five years, and trials had upon other points, and this objection not raised till about the year 1818-19, when such a declaration was demurred to in this Court, in Windsor county, and the case partly argued and laid over till the next term, and then fully argued, and the Court decided, that the declaration was sufficient. Now, a decision, which disregards so long a practice under a statute, and a practice which must have been known to the Legislature, and has remained without their interference, and which decision reverses a solemn decision of this Court, upon the same point, I consider as the repeal of a law, and as taking away the only remedy the state have agaiiist a sheriff’s bail, for the neglect of such sheriff; and I cannot readily give my assent to it.
Benj. Swift and J. Smith, for the plaintiff.
Asa Aláis, Jas. Davis and Seth Wetmore, for the defendants.
Judgment for the defendants.